Citation Nr: 0006286	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  95-35 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for pes planus, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
hemorrhoids.

3.  Entitlement to an increased rating for cavernous 
hemangioma of the left lower extremity, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to November 
1975 and from January 1977 to January 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 decision of the Department of 
Veterans Affairs (VA) regional office (RO) in Winston-Salem, 
North Carolina, that assigned 10 percent ratings for 
cavernous hemangioma of the left lower extremity and for pes 
planus, and denied a compensable rating for hemorrhoids.

In July 1997 the veteran appeared and testified at a Travel 
Board hearing conducted by C. W. Symanski, a member of the 
Board who is responsible for making a determination in this 
case.  See 38 C.F.R. § 20.707.  This case was subsequently 
before the Board in February 1998 and January 1999 at which 
times it was remanded to the RO for further development.


FINDINGS OF FACT

1.  The veteran's pes planus is manifested primarily by 
borderline valgus deformity and pain that produce no more 
than moderate impairment; symptoms productive of severe 
functional impairment including marked deformity and 
characteristic callosities are not found. 

2.  The veteran's hemorrhoid disability is no more than 
moderate in degree and is not productive of large or 
thrombotic hemorrhoids that are irreducible and have 
excessive redundant tissue, evidencing frequent occurrences.

3.  The veteran's cavernous hemangioma of the left popliteal 
area is productive of limitation of motion to a minimal 
degree and functional loss due to pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a (Diagnostic Code 5276) (1999).

2.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.114 (Diagnostic Code 7336) (1999).

3.  The criteria for a rating greater than 10 percent for 
cavernous hemangioma of the left popliteal area have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.71a 
(Diagnostic Codes 5260-6), 4.73 (Diagnostic Code 5328), 4.118 
(Diagnostic Code 7805) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records include physical 
profiles for cavernous hemangioma in the left popliteal area 
and for pes planus.  They also include the veteran's 
complaint in October 1981 of having had hemorrhoids off and 
on for three months.  Findings at that time revealed a four 
to five millimeter internal hemorrhoid.  The veteran was 
prescribed a suppository and sitz bath.

In April 1984 the RO granted service connection for 
hemorrhoids, pes planus and cavernous hemangioma, assigning 
each disability a noncompenable rating.

In February 1993 the veteran filed a claim for increased 
ratings for hemorrhoids, pes planus and cavernous hemangioma.  

In April 1994 the veteran was seen at a VA medical facility 
complaining of problems with a tumor behind his left knee.  
Findings pertaining to the posterior part of the left knee 
revealed vascular, soft swelling.  The veteran was diagnosed 
as having hemangioma behind the left knee.

At a VA examination in July 1994, the veteran reported 
entering service with a very small prominent blood vessel 
behind his left knee which gradually enlarged, becoming sore 
to touch.  He said that he experienced continued tenderness 
in this area and achiness.  On examination the skin was 
normal in appearance except for prominent reddish blue plexus 
vessels which had the appearance of a cavernous hemangioma.  
The area measured 4 centimeters by 4 centimeters and was 
approximately round in configuration.  It was tender to touch 
with some increased temperature over the surrounding area.  
The knee joint itself appeared normal and was not tender to 
touch and exhibited full range of motion and stability.  The 
veteran was given a diagnosis of cavernous hemangioma left 
popliteal area, symptomatic.  An X-ray report in July 1994 
shows there was no significant pathological findings of the 
left knee.

Also in July 1994 the veteran underwent a VA examination for 
his feet and reported experiencing an aching from the feet 
into the ankle.  He did not report swelling.  He walked with 
a somewhat anatalgic gait and his feet appeared symmetrical.  
He had prominent convexity along the medial aspect of the 
sole, medial longitudinal arch typical of flat foot.  He did 
not have tenderness on squeezing the metatarsals or on 
stretching, flexing or extending ligaments of the foot or the 
ankle.  His skin was normal.  In conducting range of motion 
studies, the veteran could dorsiflex to 20 degrees and 
plantar flex without pain to 40 degrees.  The veteran was 
diagnosed as having bilateral pes planus that was moderately 
severe with right and left metatarsalgia.  A July 1994 VA X-
ray report of the veteran's feet showed that minimal early 
pes planus bilaterally could not be ruled out.

In regard to hemorrhoids, the veteran presented to a VA 
examination in July 1994 where he reported having a history 
of hemorrhoids which in the past involved swelling and 
soreness on occasion.  He said that he had tenderness which 
came and went and made him feel as if it "would stop him 
up".  The veteran gave no history of bleeding, weight loss 
or other systemic symptoms.  On examination there were no 
hemorrhoids seen or felt.  The veteran was not tender about 
the rectum or anus.  He was diagnosed as having history of 
hemorrhoids, not found on examination.  The examiner stated 
that the veteran's symptoms as elicited and findings did not 
indicate any particular worsening of any of the veteran's 
conditions.  

In April 1995 the RO increased the veteran's noncompensable 
ratings for pes planus and cavernous hemangioma of the left 
lower extremity to 10 percent disabling, and continued the 
noncompensable rating for hemorrhoids.

In a September 1995 substantive appeal, the veteran stated 
that his cavernous hemangioma was 2 x 2 inches as opposed to 
its prior size in service of 4 centimeters.  He said that 
this tumor gave him great pain which occurred at any time.  
He said that he had problems with standing and walking and 
did not have full range of motion.  He also said that he had 
not been treated for any of his complaints.  In regard to his 
feet, the veteran said that he had reported to a VA medical 
facility in August 1995 due to joint pain of the hands, legs 
and feet.  With respect to hemorrhoids, the veteran said that 
he had reported to VA doctors that the hemorrhoids stopped 
his bowel movements.  He said that he was never given 
treatment or medication by VA for this condition.

A March 1996 VA consultation report notes that the veteran 
was service-connected for a hemangioma of the left leg that 
was symptomatic and needed chronic follow up.  The veteran's 
primary complaint at that time was achiness in all joints.  
The veteran also said that he had hemorrhoids at times that 
were painful and interfered with bowel movements.  He 
underwent a rectal examination which did not reveal any 
hemorrhoids.  Examination of the veteran's skin revealed a 2 
x 2 inch growth behind the left knee.

Examination of the veteran's rectum at a VA primary care 
clinic in January 1997 revealed no hemorrhoids.

At a Travel board hearing before C.W. Symanski in July 1997, 
the veteran testified that he had pain and soreness in the 
area of his cavernous hemangioma of the left lower extremity 
and that on a scale of 1 to 10 with 10 being the worst, the 
pain was at least an 8 or 9.  He said that the area itched 
and was moist.  He said that he took pain medication for this 
condition.  He said that the area burned and stung whenever 
it got wet.  He also said that the condition made him limp 
and that he did not have full movement of his leg.  With 
respect to pes planus, the veteran said that both feet hurt 
and that on a scale of 1 to 10 the pain was an 8.  He said 
that his feet hurt more after periods of walking or standing 
than at rest and that he could only walk two blocks before 
having to stop because of pain.  He said that he wore over-
the-counter insoles which did not help as much as they had in 
the past, and that VA had not prescribed any type of 
orthopedic appliance for him to wear.  He said that his feet 
hurt more presently than they had in service.  He said that 
he had calluses or dead skin on his feet, especially around 
his big toe and the top of his feet.  In regard to 
hemorrhoids, the veteran said that they itched and were sore 
and blocked his bowel movements.  He denied having had much 
blood or undergoing surgery for his hemorrhoids.  He said 
that they protruded almost all of the time.  He said that the 
hemorrhoids gave him some pain on sitting and that they 
became irritated when getting up and walking around the 
house.  He said that he used an over-the-counter medication 
which helped a little.  

In July 1998 the veteran underwent a VA examination for 
hemorrhoids.  He complained that his hemorrhoids stayed 
swollen, prolapsed and blocked off so that he could not have 
a bowel movement easily.  He denied a history of bleeding, 
but said that there was soreness, rawness and itching.  He 
said that he used suppositories.  Digital rectal examination  
was unremarkable.  There was adequate spincter tone and no 
immediate complications.  The examiner said that the 
veteran's history was entirely consistent with internal 
hemorrhoids which tended to prolapse, but that this could not 
be proven based on the examination at that time.  The 
examiner also relayed the veteran's report of having recently 
undergone a sigmoidoscopic examination at the VA medical 
center in Durham, North Carolina.  He diagnosed the veteran 
as having history of hemorrhoids, perhaps prolapsing, normal 
examination on that date.

Findings related to a VA examination of the veteran's 
cavernous hemangioma in July 1998 show that the lesion was 
irregularly shaped and measured approximately 1.75 inches in 
its dimensions.  On palpation the lesion was slightly tender 
and "squishy".  The veteran was noted to tend to hold his 
knee in flexion of about 5 degrees; however, he could 
straighten it out without significant difficulty.  Range of 
motion was from 0 to 140 degrees.  There was no instability 
of the joints.  The veteran was able to squat to the floor 
and come back up.  He could walk on his toes and heels.  He 
was diagnosed as having hemangioma of the left thigh 
posterior muscle near the popliteal fossa.  The examiner 
remarked that lesions of that kind tended to be much more 
extensive than they appeared and that surgical procedures to 
correct them were more apt to make the condition worse than 
help it.  He said that it was for this reason that the 
veteran had not had surgery.  Pictures taken of the cavernous 
hemangioma in July 1998 show that it is located on the back 
of the veteran's left leg just above the knee.

At a VA examination for pes planus in July 1998, the veteran 
gave a history of foot pain which was worse on the bottom of 
the toes and around the heels.  He said that this kept him 
from walking any significant distances.  He said that his 
feet hurt after walking half of a block and that his legs 
hurt constantly.  Findings revealed no instability of the 
feet and no edema.  There were no specific tender areas and 
no vascular changes.  Circulation appeared adequate.  There 
was no significant valgus deformity of the foot.  The veteran 
was diagnosed as having bilateral flatfoot. 

X-rays taken of the veteran's feet by VA in July 1998 reveal 
borderline hallux valgus deformity of the left foot with no 
associated degenerative changes and borderline midfoot drop 
of the right foot.  A left knee X-ray taken in July 1998 was 
normal.

In an addendum opinion in August 1998, the examiner who 
performed the July 1998 examinations said that the veteran 
had slightly sagging longitudinal arches bilaterally and 
could walk on his toes and heels.  He said that physical 
examination of the feet was basically normal, except for the 
sagging of the arches.  He said that the problem was a 
subjective one in that the veteran felt that he could not use 
his feet any more than was indicated on the original 
examination report.  He said that any further discussion 
would require unwarranted speculation. 

In a September 1998 addendum report, the VA examiner stated 
that the veteran had demonstrated full range of motion of the 
knee which was stable.  He added that the veteran had a 
tendency to not fully extend the knee, but that it would 
extend fully.  He said that the nature of the cavernous 
hemangioma of the veteran's sort was that it tended to be 
infiltrative, invasive and could very likely cause some 
symptomatology.  However, he said that the basic problem was 
a subjective one of pain and that the veteran stated that he 
had pain all the time.  The examiner said that to further 
comment on the symptomatology of the findings would require 
unwarranted speculation on his part. 

In January 1999 the RO requested a copy of a sigmoidoscopic 
examination report from the VA medical center in Durham. 

In April 1999 the veteran was again examined by the same 
examiner who performed the July 1998 examinations.  In regard 
to his feet, the veteran reported swelling at times and 
denied using any aids to ambulate.  Findings included 
discomfort on palpation across the transverse arch (distal 
ends of the metatarsals).  There were no callosities or other 
dermal evidences of pressure or problems with mechanics of 
the foot.  When the veteran stood, there was slight sagging 
of the arches bilaterally.  The veteran was able to walk on 
his toes but stated that it was painful because of pain in 
the forefoot.  He was also able to walk on his heels.  He was 
diagnosed as having sagging arches bilaterally.  There was no 
evidence of callosities or other problems of that nature.  An 
X-ray examination was not repeated.

Examination in April 1999 of the veteran's cavernous 
hemangioma showed it to be a mildly tender and irregularly 
shaped subcutaneous hemangioma which was approximately 2 x 2 
inches.  It was not in the lower leg, but was in the thigh on 
the left.  The veteran protected the left knee joint slightly 
when he did a full knee bend and lacked 10 degrees of full 
flexion of the left knee.  There was slight discomfort on 
passive flexion of the left knee and no discomfort to 120 
degrees.  Extension lacked 5 degrees of full extension.  The 
veteran was diagnosed as having hemangioma involving the 
posterior distal thigh.  

A digital rectal examination performed in April 1999 was 
normal except for an enlarged firm prostate without any 
dominant nodules.  The veteran was given a diagnosis of 
hemorrhoids not found on examination.  The examiner said that 
the requested material from Durham regarding a sigmoidoscopic 
examination done approximately one year earlier had not been 
forthcoming.

Photographs of the veteran's cavernous hemangioma and his 
feet were taken at the April 1999 examinations and have been 
associated with the veteran's claims file.

II.  Legal Analysis

The veteran's claims for increased ratings for a cavernous 
hemangioma in the left popliteal area, pes planus and 
hemorrhoids are well grounded, meaning plausible.  The file 
shows that the RO has properly developed the evidence, and 
there is no further VA duty to assist him with his claims.  
38 U.S.C.A. § 5107(a).  In this regard, an attempt was made 
by the RO in January 1999 (pursuant to a February 1998 Board 
remand order) to obtain a copy of a sigmoidoscope examination 
report from the VA medical center in Durham, North Carolina. 
This request stems from the veteran's report at a 1998 
examination of having recently undergone such an examination 
at that facility.  In responding to this request, the Durham 
VA medical center stated that it had transferred the 
veteran's chart to the Fayetteville VA medical center and 
would thus forward VA's request to the Fayetteville facility.  
The VA medical center in Fayetteville subsequently forwarded 
treatment records to the RO, but such records do not include 
a sigmoidoscope examination report.  In view of this attempt, 
as well as a previous request to the Fayetteville VA medical 
center in February 1998 for all pertinent treatment records, 
VA's duty to assist the veteran with his claim is deemed 
satisfied.  Furthermore, the evidence on record pertaining to 
the veteran's hemorrhoid disability, to include two recent VA 
examinations performed in 1998 and 1999, constitutes 
sufficient evidence in which to properly rate this 
disability.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The history of the veteran's disabilities has been 
considered, although it is the present level of disability 
that is of primary concern in determining whether he is 
entitled to higher evaluations.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Pes Planus

Pes planus is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5276.  Under this code a 10 percent rating is warranted 
for bilateral pes planus which is moderate, with the weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo achilles, pain on manipulation and use of the 
feet, bilateral or unilateral.  A 30 percent evaluation is 
warranted when bilateral pes planus is severe, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.

At a VA examination in 1994, the veteran was diagnosed as 
having bilateral pes planus that was "moderately severe" 
with right and left metatarsalgia.  While this diagnosis 
suggests a rating somewhere between 10 percent for 
"moderate" pes planus and 30 percent for "severe" pes 
planus, subsequent examinations and associated findings show 
that the disability most approximates the present 10 percent 
rating for moderate impairment.  In an addendum opinion in 
September 1998, a VA examiner stated an examination of the 
veteran's feet in July 1998 had been basically normal except 
for sagging of the arches.  A finding of slight sagging of 
the arches was also noted at a VA examination in April 1999.  
This finding, along with X-ray findings in July 1998 of 
borderline hallux valgus deformity of the left foot and a 
medical opinion that there was no significant valgus 
deformity of the foot, does not show marked deformity as is 
required for a 30 percent rating.  Rather, these findings 
best analogize the lesser criteria for a 10 percent rating 
requiring the weight-bearing line over or medial to the great 
toe and inward bowing of the tendo achilles. 

The criteria for a 30 percent rating also requires an 
indication of swelling on use and characteristic callosities.  
In this regard, there was no evidence of callosities or other 
problems of that nature at a VA examination in April 1999, 
nor was swelling or callosities noted at the 1998 
examination.  Moreover, the finding in 1999 of "discomfort" 
on palpation across the transverse arch is most consistent 
with pain on manipulation as opposed to pain on manipulation 
accentuated. 

For the reasons stated above, the preponderance of the 
evidence is against the veteran's claim for a rating greater 
than 10 percent for bilateral pes planus.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  As such, the benefit of the doubt 
doctrine is not for application and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Hemorrhoids

External or internal hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures, warrant a 20 percent 
rating.  Large or thrombotic hemorrhoids that are irreducible 
and have excessive redundant tissue, evidencing frequent 
recurrences, are rated 10 percent.  Hemorrhoids which are 
mild or moderate warrant a zero percent evaluation.  
38 C.F.R. § 4.114, Code 7336.

Although the veteran's hemorrhoid disability is symptomatic 
at times, as indicated by his complaints that his hemorrhoids 
prolapse and block his bowel movements, and are sore and 
itchy, the condition is not more than moderate in degree, 
properly rated noncompensable under Code 7336.  This is so in 
view of the lack of showing of large or thrombotic, 
irreducible hemorrhoids, with excessive redundant tissue, 
evidencing frequent occurrences.  In fact, the postservice 
medical records fail to document any hemorrhoids at all.  
Such evidence includes digital rectal examinations performed 
in July 1994, January 1997, July 1998 and April 1999, all 
which failed to find any hemorrhoids.  Consequently, the 
criteria for a compensable (10 percent) rating are not met.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
the claim for a compensable rating for service-connected 
hemorrhoids must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Carvernous Hemangioma

The veteran is currently rated as being 10 percent disabled 
under 38 C.F.R. § 4.73, Diagnostic Code 5328, for muscle 
neoplasm of, benign, postoperative.  Under this code, the 
disability is to be rated on impairment of function, i.e., 
limitation of motion, or scars, diagnostic code 7805, etc.  

Under diagnostic code 7805, scars other than those that are 
superficial are to be rated on limitation of function of the 
part affected which in this case is the left leg.  38 C.F.R. 
§ 4.118.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, 
limitation of motion of the leg warrants a 0 percent rating 
for flexion limited to 60 degrees and a 10 percent rating for 
flexion limited to 45 degrees.  A 20 percent rating is 
warranted for flexion limited to 30 degrees and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

For limitation of extension of the leg, a 0 percent rating is 
warranted for extension limited to 5 degrees, a 10 percent 
rating is warranted for extension limited to 10 degrees, a 20 
percent rating is warranted for extension limited to 15 
degrees, and a 30 percent rating is warranted for extension 
limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

The veteran demonstrated full range of motion of the lower 
extremities at VA examinations in July 1994 and July 1998.  
See 38 C.F.R. § 4.71a. Plate II.  At a VA examination in 
April 1999, he demonstrated flexion to 120 degrees and loss 
of extension of 5 degrees in the left leg.  Id.  Based on 
strict adherence to the range of motion codes, these findings 
approximate a noncompensable rating under Code 5261 for 
extension limited to 5 degrees, and do not approximate a 
compensable or even a noncompensable evaluation under Code 
5260 for limitation of flexion to 120 degrees.  

However, in evaluating this disability consideration must 
also be given to a higher rating based on limitation of 
motion due to pain on use or during flare-ups.  38 C.F.R. 
§§ 4.40, 4.4, 4.59; Deluca v. Brown, 8 Vet. App. 202 (1995).  
The veteran testified in July 1997 that he had pain in the 
area of the cavernous hemangioma which was an 8 on a scale of 
1 to 10, and did not have full movement of the leg.  Indeed, 
the evidence includes the veteran's subjective complaints of 
experiencing pain at all times in the left knee (see 
September 1998 addendum opinion), and the examiner's opinion 
in 1998 that the veteran's basic problem was a subjective one 
of pain.  Thus, while the record does not clearly indicate 
the extent of any additional functional loss due to pain, the 
Board finds that, with resolution of all reasonable doubt in 
the veteran's favor, the veteran's cavernous hemangioma of 
the left leg results in overall functional loss due to pain 
comparable to his present compensable (10 percent) rating.  
This is especially so in view of the examiner's observance at 
the July 1998 examination that the veteran tended to not want 
to fully extend the knee despite the fact that he could (thus 
indicating discomfort in doing so), and the fact that the 
veteran was subsequently unable to fully extend the knee at a 
VA examination in April 1999.  The Board thus concludes that 
the evidence is most consistent with the veteran's present 
compensable (10 percent) rating under Code 5261 for 
functional loss due to pain.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. at 204-7.  A higher than 10 percent 
rating is not warranted under Code 5261 when considering that 
strict adherence to the limitation of extension criteria does 
not approximate more than a noncompensable rating.

As the preponderance of the evidence is against the veteran's 
claim for a rating greater than 10 percent for cavernous 
hemangioma of the left popliteal area, the benefit of the 
doubt doctrine is not applicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 


ORDER

The claim for a compensable rating for hemorrhoids is denied.

The claim for a rating greater than 10 percent for bilateral 
pes planus is denied.

The claim for a rating greater than 10 percent for cavernous 
hemangioma of the left popliteal area is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 

